DETAILED ACTION
This action is in response to applicant's amendment filed 11/08/21.
The examiner acknowledges the amendments to the claims.
Claims 1-18 and 20-21 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/21 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 11/08/21, with respect to none of the prior art of record teaching the new limitation in claim 1 of “expanding at least one expandable member on an exterior of the access device to form a temporary cavity between the first organ and the second organ” have been fully considered and are persuasive.  The prior art rejection of claims 1-20 has been withdrawn.  However, double patenting rejections in view of the amendment are presented below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5, 9-11, 15-18, 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 27-28 of U.S. Patent No. 9,561,044 in view of Vaska et al. (U.S. Patent No. 6,314,962).              It is clear that steps and elements found in claims 1-5, 18, 20 are encompassed within claim 25 (which depends upon claim 24 which depends upon claim 21 which depends upon claim 1) of the patent (an access device in the patent claims is placed adjacent the posterior surface of the heart, which is adjacent to a posterior valve annulus, as recited in claim 20 of the application), and steps and elements found in claims 9-11 are encompassed within claims 27-28 of the patent (which are dependent on claim 25), but the difference is that the application claims recite obvious features absent from the patent claims. 
For instance, the patent claims do not recite positioning a treatment device into the thoracic cavity through the at least one working channel within the temporary cavity and adjacent to the first organ, and treating an area on the first organ adjacent to the temporary cavity, and inserting at least one surgical instrument through the at least one 74, 40 having electrodes; see Figures 2D-3) into the thoracic cavity through the at least one working channel 20 within the temporary cavity (since the working channel and the distal end of the treatment device are positioned between the heart and the spinal cord or esophagus), and treating an area on the first organ adjacent to the temporary cavity (Id.).  It would have been obvious to one of ordinary skill in the art at the time of invention to provide the positioning, treating, and inserting steps as claimed to the patent claim, as taught by Vaska et al. in order to efficiently treat a patient having atrial fibrillation without requiring significant manipulation or retraction of the heart (see abstract and col. 2, lines 57-61 of Vaska et al.).
The patent claims also do not recite the distal end of the access device comprising a tapered shape such that the tapered shape separates the first organ from the second organ in the thoracic cavity.  Vaska et al. teach the distal end of the access device comprising a tapered shape (see working end 24 of probe 20 tapering in Figures 1A, 3) such that the tapered shape separates the first organ from the second organ in the thoracic cavity (by being positioned between the heart and the pericardium, or between the heart and the spinal cord or esophagus which are located posterior to the heart, see Figure 9).  It would have been obvious to one of ordinary skill in the art at the time of invention to provide a tapered access device shape, as taught by Vaska et al., to the patent claim in order to facilitate entry into the thoracic cavity and separation between organs. 
202 through at least one working channel of 20D to an area on the patient’s heart and passing the treatment device over the guidewire (see col. 5, lines 28-30 and col. 16, lines 54-62).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim by advancing a guidewire through the at least one working channel and passing the treatment device 20, 22 over the guidewire, since Vaska et al. acknowledges that the ablating device may be advanced into position over a suitable guide structure such as a guidewire (see col. 5, lines 28-30) facilitating access to the patient’s heart.  
Regarding claims 15-17, the patent claims also do not recite a visualization system being couple to the at least one working channel, inserting a scope-type device into the at least one working channel to provide visual access to a posterior surface of the patient’s heart, and where the scope-type device comprises a 0 degree, 30 degree, or 60 degree scope.  Vaska et al. teach coupling a visualization system to the at least one working channel by inserting a scope-type device (“a flexible endoscope may be introduced for visualization"; col. 13, lines 1-5) into the at least one working channel 92 (see Figure 3) to provide visual access to the posterior surface of the patient’s heart (it is noted that “coupling” does not require direct fixation of the visualization system to the at least one working channel, but rather just by being inserted into the at least one channel, the visualization is joined or coupled to said channel). Figure 10 shows the “posterior view of a patient’s heart” being accessed by access device 20 having the 92 that extends to an opening 94 (see col. 10, lines 6-12) through which the endoscope may extend to provide direct visualization and access to the posterior surface of the heart.  It would have been obvious to one of ordinary skill in the art at the time of invention to couple a visualization system as claimed to prompt the surgeon of the location of the access device during the procedure.  Regarding claim 17, Vaska et al. do not expressly disclose the scope-type device is a 0 degree, 30 degree, or 60 degree scope. However, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a 0 degree, 30 degree, or 60 degree scope that may yield the best view for the surgeon to facilitate the positioning the device during the procedure and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 21, the patent claims also do not recite applying suction to the temporary cavity via one or more suction ports in the access device.  Vaska et al. further teach in col. 13, lines 7-9 suction or irrigation devices may be introduced to clear the field and remove fluid and debris, and therefore It would have been obvious to one of ordinary skill in the art at the time of invention to apply suction to the temporary cavity via one or more suction ports to clear the surgical site for better visualization during the procedure.
Therefore, claims 1-5, 9-11, 15-18, 20-21 are not patentably distinct from claims 25, 27-28 of the patent.  

Claims 6-8 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 27-28 of U.S. Patent No. 9,561,044 in view of Vaska et al. (U.S. Patent No. 6,314,962), as applied to claims 5 and 9 above, and further in view of Paolitto (U.S. Patent No. 6,478,028).
Regarding claims 6-8, the patent claims and Vaska et al. teach the limitations, as discussed above, except for the steps of not creating any openings in the patient’s chest wall or inserting at least one port into a right chest area of the patient to provide access to the thoracic cavity and a second access point for the treatment device.  In Figures 2 and 4, Paolitto teaches a method for accessing the heart including the step of accessing a diaphragm DG through a first incision in an abdomen AI of a patient, and not in the chest wall, and creating an opening in the diaphragm (see col. 8, lines 6-48), and advancing an access device 10 through the diaphragm into the thoracic cavity (see Figure 5B).  It would have been obvious to one of ordinary skill in the art at the time of invention to create an opening in the diaphragm and not the chest wall, as taught by Paolitto, to the patent claims and Vaska et al. since the “trans-diaphragmatic tunnel may provide a suitable surgical approach to attain the patient’s thoracic cavity” to access the heart and internal cardiac tissue without requiring bone splitting or bone spreading incisions in the chest (see Paolitto; col. 3, line 41 to col. 4, line 11).  Paolitto also shows the use of ports into the chest (see 60 in Figure 1), and therefore it would have occurred to one of ordinary skill in the art to not create any openings in the patient’s chest wall and provide ports to the right chest area to provide access to the right chambers of the heart to fully isolate the pulmonary veins with coagulation patterns that form a main 
Regarding claims 12-14, the patent claim and Vaska et al. teach the limitations, as discussed above, except for passing the treatment device to an anterior epicardial surface and creating at least one coagulation pattern on the anterior epicardial surface without dissecting any anterior pericardial reflections, and creating one coagulation pattern on a pericardial reflection.  Paolitto further teaches that any region of the myocardium not sufficiently ablated by the probes 20, 22 may be ablated in order to ensure complete isolation of the pulmonary veins (see col. 13, lines 19-26), therefore it would have been obvious to one of ordinary skill in the art at the time of invention to create at least one coagulation pattern on the anterior epicardial surface as claimed, as taught by Paolitto, in order to fully isolate the pulmonary veins for treatment of atrial fibrillation. 
Therefore, claims 6-8, 12-14 are not patentably distinct from claims 25, 27-28 of the patent.  
Allowable Subject Matter
Claims 1-18 and 20-21 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DIANE D YABUT/Primary Examiner, Art Unit 3771